DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
Claim 8 contains the trademark/trade name “iPad”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the “portable device” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 4-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kollias (US 2005/0195316, of record) in view of Chang (US 2016/0213126, of record) in view of Baym (US 2015/0148686, of record) in view of Dacosta (US 2011/0117025).
Regarding claims 1 and 13, Kollias discloses a method and device for determining a degree of colonization of skin with acne bacteria ([0050]: “distribution of…produced by the bacteria P. acnes and of horns”), comprising the steps of: for at least one region of a user’s skin, during illumination of the at least one region of skin with ultraviolet and/or blue light ([0050]: “substantially only blue light”), recording an image of the at least one region of skin using a camera ([0050]: “bright images of the distribution”), wherein the camera is configured to at least capture light in a fluorescence wavelength range of a fluorescent agent produced by the acne bacteria ([0050]: “fluorescence emission of coproporphyrin”); in the image, via electronic circuitry, determining a captured quantity of light emitted from the fluorescent agent as fluorescence as a consequence of the illumination ([0050]: “fluorescence…is maximized”); and allocating a degree of colonization of the skin to the determined captured quantity of light ([0050], [0051]: “bright white spot”, “green channel”, “red channel” - express the degree of colonization).  Kollias does not explicitly disclose that the allocation of the degree of colonization of the skin to the determined captured quantity of light is carried out by a database stored in a cloud computing architecture.  However, Chang teaches the use of a database and cloud system for sending and analyzing images of a subject’s skin for evaluative purposes ([0027]: “transmits the medical image to a cloud server”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cloud and database of Chang to the imaging system of Kollias, as to provide conventional means of transmitting data for evaluation.  Neither Kollias nor Chang explicitly disclose comparing a determined captured quantity of light to data in a database, the data comprising reference quantities of light and respectively allocated degrees of bacterial colonization of skin stored.  However, Baym teaches a method of profiling the identity and spatial distribution of microbiota of skin by ([0223]; [0024]: “distribution”) using a database containing a reference library of microbes and associated autofluorescence properties ([0170]), wherein a comparison with captured light data leads to identifying a type of microbe ([0219]; [0223]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the database and comparison of Baym to the imaging system of Kollias and Chang, as to provide a means of classifying identifiable traits.  Neither Kollias, Chang, nor Baym explicitly disclose determining a dimension of the at least one region of skin and taking the dimension into account when allocating a degree of colonization.  However, Dacosta teaches determining a relative area containing more fluorescent bacteria than another area ([0107]: “some areas of the skin appeared more red fluorescent than other areas, potentially indicating subcutaneous infection of porphyrin-producing bacteria”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the dimensional consideration of Dacosta to the image analysis of Kollias, Chang, and Baym, as to provide a qualitative measure of bacterial colonization in an image.
Regarding claim 4, Kollias discloses that the fluorescent agent comprises a porphyrin ([0050]; [0051]).
Regarding claim 5, Kollias discloses that the fluorescence wavelength range is from about 590 to about 760 nm ([0051]: “red channel may be selected to enhance the fluorescence emission of porphyrins from p. acnes” - visible red light falls within this range).
Regarding claim 6, Kollias discloses that the at least one region of skin comprises a plurality of regions of the user’s skin ([0050]: “distribution of horns” implies multiple regions of skin).
Regarding claim 7, Kollias discloses that the camera and an illuminating device for producing the ultraviolet and/or blue light are parts of at least one portable device (Abstract: “portable”).
Regarding claim 8, Kollias discloses that the portable device is capable of being attached to a smartphone, a tablet or an iPad ([0069]: “Nikon D1X” camera is capable of being attached to a smartphone/tablet/iPad).
Regarding claim 9, Kollias does not explicitly disclose that the determination of the captured quantity of light and/or the allocation of the degree of colonization of the skin to the determined captured quantity of light is carried out by an app.  However, Chang teaches the use of a database and cloud system, run through a program, or an app, for sending and analyzing images of a subject’s skin for evaluative purposes ([0027]: “transmits the medical image to a cloud server”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cloud and database of Chang to the imaging system of Kollias, as to provide conventional means of transmitting data for evaluation.
Regarding claim 10, Kollias discloses a method for determining a cosmetic skin treatment recommendation, comprising the steps of: determining a skin condition in accordance with claim 1 (see rejection of claim 1 above); determining a cosmetic product and/or a care tip based on the determined degree of colonization of the skin ([0055]; [0056]).  Kollias does not explicitly disclose a further database stored in a cloud computing architecture which comprises a plurality of degrees of colonization and a plurality of associated cosmetic products and/or care tips, wherein each skin condition of the plurality of skin conditions is associated with at least one suitable cosmetic product and/or at least one care tip.  However, Chang teaches the use of a database and cloud system for sending and analyzing images of a subject’s skin for evaluative purposes ([0027]: “transmits the medical image to a cloud server”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cloud and database of Chang to the imaging system of Kollias, as to provide conventional means of transmitting data for evaluation.
Regarding claim 11, Kollias discloses that the cosmetic product and/or the care tip is suitable for the degree of colonization of the skin when, based on empirical values stored in the further database from a plurality of other users of the cosmetic product, a reduction in the degree of colonization of the skin is to expected ([0055]: “skin care products effective for treating acne”; [0056]).
Regarding claim 12, Kollias does not explicitly disclose transmitting the image and/or the degree of colonization of the skin to an external data processing device and receiving the degree of colonization of the skin and/or the cosmetic skin treatment recommendation.  However, Chang teaches the use of a database and cloud system for sending and analyzing images of a subject’s skin for evaluative purposes ([0027]: “transmits the medical image to a cloud server”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cloud and database of Chang to the imaging system of Kollias, as to provide conventional means of transmitting data for evaluation.
Regarding claims 14 and 15, Kollias discloses that the electronic circuitry is further configured to determine a dimension for the at least one region of skin and to allocate the degree of colonization of the skin to the determined captured quantity of light by the database taking the dimension of the at least one region of skin into account ([0049]…[0051]: the captured image naturally reflects dimensionality and it is used in the evaluation of the distribution of captured fluorescence).
Regarding claim 16, Kollias discloses that the fluorescent agent comprises coproporphyrin III ([0051]: “coproporphyrin and therefore the sites of maximum p. acnes”).

Claim(s) 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kollias (US 2005/0195316, of record) in view of Chang (US 2016/0213126, of record) in view of Baym (US 2015/0148686, of record) in view of Dacosta (US 2011/0117025), as applied to claim 1 above, in view of Golbandi (US 2016/0371589, of record).
Regarding claim 2, neither Kollias, Chang, Baym, nor Dacosta, explicitly disclose updating the database based on new allocations of the degree of colonization of the skin to the determined captured quantity of light from a plurality of other users.  However, Golbandi teaches a training database that is updated ([0058]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the database of Golbandi to the system of Kollias, Chang, Baym, and Dacosta, as to apply an adaptive database.

Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kollias (US 2005/0195316, of record) in view of Chang (US 2016/0213126, of record) in view of Baym (US 2015/0148686, of record) in view of Dacosta (US 2011/0117025), as applied to claim 1 above, in view of Oki (US 2014/0031699, of record).
Regarding 3, neither Kollias, Chang, Baym, nor Dacosta, explicitly disclose recording a background light image of the region of skin using the camera while the region of skin is not illuminated with the ultraviolet and/or blue light, wherein the determination of the captured quantity of light emitted from the fluorescent agent as fluorescence as a consequence of the illumination, comprises a determination of a difference between the image of the at least one region of skin and the background light image.  However, Oki teaches subtracting a background signal during acquisition of a fluorescence signal ([0017]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the background processing of Oki to the imaging of Kollias, Chang, Baym, and Dacosta, as to provide a conventional image processing step.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793